Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated June 23, 2009 to the Contract Prospectus dated May 1, 2009 The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated May 1, 2009. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. The Minimum Guaranteed Income Benefit (MGIB) Rider will no longer be available as an optional rider for purchase by new contract holders on or after July 20, 2009. 2. The information for the funds referenced below appearing in the Contract Prospectus under Appendix BThe Funds is hereby deleted and replaced with the following: Fund Name Investment Adviser/ Subadviser Investment Objective(s) Fidelity ® Variable Insurance Products  Fidelity ® VIP Contrafund ® Portfolio Fidelity Management & Research Company Subadvisers: FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Seeks long-term capital appreciation. Fidelity ® Variable Insurance Products  Fidelity ® VIP Equity-Income Portfolio Fidelity Management & Research Company Subadvisers: FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poors 500 SM Index (S&P 500 ® ). ING Investors Trust  ING Clarion Global Real Estate Portfolio ING Investments, LLC Subadviser: ING Clarion Real Estate Securities L.P. A non-diversified Portfolio that seeks to provide investors with high total return, consisting of capital appreciation and current income. ING Partners, Inc.  ING Davis New York Venture Portfolio Directed Services LLC Subadviser: Davis Selected Advisers, L.P. (Davis) Seeks long-term growth of capital. ING Variable Products Trust  ING International Value Portfolio ING Investments, LLC Subadviser: ING Investment Management Co. Seeks long-term capital appreciation. ING Partners, Inc.  ING JPMorgan Mid Cap Value Portfolio Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. (JPMIM) Seeks growth from capital appreciation. X.139695-09A 1 of 2 June 2009 Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Partners, Inc.  ING Solution Income Portfolio Directed Services LLC Consultant: ING Investment Management Co. Seeks to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Partners, Inc.  ING Solution 2015 Portfolio Directed Services LLC Consultant: ING Investment Management Co. Until the day prior to its Target Date, the Portfolio will seek to provide total return consistent with an asset allocation targeted at retirement in approximately 2015. On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Partners, Inc.  ING Solution 2025 Portfolio Directed Services LLC Consultant: ING Investment Management Co. Until the day prior to its Target Date, the Portfolio will seek to provide total return consistent with an asset allocation targeted at retirement in approximately 2025. On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Partners, Inc.  ING Solution 2035 Portfolio Directed Services LLC Consultant: ING Investment Management Co. Until the day prior to its Target Date, the Portfolio will seek to provide total return consistent with an asset allocation targeted at retirement in approximately 2035. On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Partners, Inc.  ING Solution 2045 Portfolio Directed Services LLC Consultant: ING Investment Management Co. Until the day prior to its Target Date, the Portfolio will seek to provide total return consistent with an asset allocation targeted at retirement in approximately 2045. On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Variable Portfolios, Inc.  ING U.S. Bond Index Portfolio ING Investments, LLC Subadviser: Neuberger Berman Fixed Income LLC Seeks investment results (before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Aggregate Bond Index ® . X.139695-09A 2 of 2 June 2009
